 

Exhibit 10.10

THIRD AMENDMENT

TO

PENSION PLAN FOR ELIGIBLE EMPLOYEES OF

SUBURBAN PROPANE L.P. AND SUBSIDIARIES

(as Amended and Restated Effective January 1, 2013)

 

In accordance with the authorization of Article XI of the Pension Plan for
Eligible Employees of Suburban Propane L.P. and Subsidiaries, said Plan is
amended, as set forth herein, effective June 1, 2017, to (a) provide eligible
terminated vested Plan Members with a limited-time opportunity to elect
immediate distribution of their benefits in the form of a single lump sum or an
annuity, and (b) provide for a special election period with respective to
terminated vested Plan Members with benefits valued in excess of $1,000 and up
to $5,000; and

FIRST:      Article IV of the Plan is amended by the addition, at the end
thereof, of a new Section 4.12 as follows:

4.12      2017 Limited Cash-Out Option

(a)      Definitions:  For purposes of applying the provisions of this Section
4.12, the following words and phrases shall have the meanings set forth below.

(i)      “Cash-Out Eligible Member” shall mean, subject to the exclusions set
forth in Section 4.12(c): (1) a Member who terminated employment with the
Employer on or before March 31, 2017, who is entitled to a vested Retirement
Benefit under the Plan, and (2) an Eligible Surviving Beneficiary defined in
Section 4.12(a)(ii).  

(ii)      “Eligible Surviving Beneficiary” shall mean a Member’s Beneficiary who
is entitled to a death benefit in accordance with Section 4.06, provided that,
on or before March 31, 2017, such Beneficiary has been identified by the
Committee and the amount of the benefit to which such Beneficiary is entitled
has been calculated.

(iii)      “Opportunity Window” shall mean the period beginning on June 15,
2017, and ending on July 31, 2017; provided, however, that such Opportunity
Window may be extended, by affirmative action of the Committee confirmed in
writing with the prior authorization of the Board of Supervisors, but in no
event beyond August 14, 2017.

(iv)      “Window Annuity Starting Date” shall mean August 1, 2017.

(b)      Availability of Cash-Out Option: During the Opportunity Window, each
Cash-Out Eligible Member shall be permitted to elect to receive a distribution
as of the Window Annuity Starting Date, notwithstanding any other provision of
the Plan that otherwise would restrict the availability of such form and/or
timing of distribution, except as required by law.

 

42358000

--------------------------------------------------------------------------------

 

(c)      Exclusions from Cash-Out Option: Notwithstanding the foregoing, no
individual who otherwise would meet the criteria set forth in Section
4.12(a)(i), taking into account Section 4.12(a)(ii) as referenced therein, shall
be eligible for payment pursuant to this Section 4.12 if, as of the Window
Annuity Starting Date, such individual:

(i)      is entitled to a benefit under the Plan that is the subject of an
approved qualified domestic relations order, as defined in Code Section 414(p),
or any agreement or order that reasonably is expected to be submitted for
approval as a qualified domestic relations order for purposes of Section 6.08;

(ii)      has attained or, as of December 31, 2017, will have attained age
70-1/2;

(iii)      is entitled to a lump sum payment, pursuant to either Section
4.06(a)(3) or Section 6.01(c), governing benefits with a present value that does
not exceed $5,000, and without regard to this Section 4.12; provided, however,
that the Committee, in its discretion, may provide election packages to the
individuals described in this Section 4.12(c)(iii) whose benefits are valued at
more than $1,000, and, solely for purposes of making elections pursuant to
Section 6.07(a), such individuals shall be subject to an election period that
coincides with the Opportunity Window defined in 4.12(a)(iii). ;

(iv)       was rehired and remains an Employee;  

(v)      has commenced distribution of his Retirement Benefit or death benefit,
as applicable; or

(vi)      despite the reasonable best efforts of the Committee, did not receive
an election package on or before July 31, 2017 (e.g., because required data or a
correct address remained unavailable despite diligent efforts to obtain such
information).

 

(d)      Forms of Benefit:

(i)      Each Cash-Out Eligible Member described in Section 4.12(a)(i)(1) who is
not eligible currently for commencement of benefits, except as provided under
this Section 4.12, and who is not married may elect to receive his Retirement
Benefit either in a lump sum payment or as an immediate life annuity payable for
the Member’s life only, with no payments payable after his death.

(ii)      Each Cash-Out Eligible Member described in Section 4.12(a)(i)(1) who
is not eligible currently for commencement of benefits, except as provided under
this Section 4.12, and who is married may elect to receive his Retirement
Benefit as an immediate joint and survivor annuity payable to the Member for the
Member’s life and, after the Member’s death, payable to the Member’s Surviving
Spouse for the life of the Surviving Spouse in an amount equal to 50% or 75% of
the annuity payable during the Member’s life.  Notwithstanding the foregoing and
subject to Spousal Consent, as defined in Section 1.46, such Member may elect to
receive his Retirement Benefit either in a lump sum payment or as an immediate
life annuity payable for the Member’s life only, with no payments payable after
his death.

2

42358000

--------------------------------------------------------------------------------

 

(iii)      Each Cash-Out Eligible Member described in Section 4.12(a)(i)(1) who
is eligible for immediate commencement of benefits, without regard to this
Section 4.12, may elect to receive his Retirement Benefit in any of the optional
forms of payment provided under Section 6.02, subject to Spousal Consent, as
defined in Section 1.46, if applicable, but without regard to any of the
limitations on lump sum payments imposed by Section 6.02(a)(iv).

(iv)      Each Cash-Out Eligible Member described in Section 4.12(a)(i)(2) may
elect to receive his death benefit in a lump sum payment. Alternatively, such an
individual who is a surviving spouse may elect, in lieu of a lump sum, an
immediate life annuity payable for the surviving spouse’s life only, with no
payments payable after his death.

(e)      Actuarial Equivalence and Assumptions

(i)      For each Cash-out Eligible Member described in Section 4.12(a)(i)(1)
who is not eligible for immediate commencement of benefits, except as provided
under this Section 4.12, the immediate life annuity will be adjusted for early
commencement of benefits based upon the IRS Interest Rate and the IRS Mortality
Table.  The lump sum payment will be actuarially equivalent to a deferred single
life annuity payable at Normal Retirement Date and determined with reference to
the IRS Interest Rate and the IRS Mortality Table.  All other optional forms
shall be of Equivalent Actuarial Value, determined on the basis of an interest
rate of 6.5% per annum and the 1994 GAR Mortality Table.

(ii)      For each Cash-out Eligible Member who is eligible for immediate
commencement of benefits without regard to this Section 4.12, the payment
amounts shall be determined in accordance with the otherwise applicable Plan
provisions as of the Window Annuity Starting Date; provided however, that in no
event will any annuity amount be less than the annuity that would be payable in
the applicable payment form, determined as described in Section 4.12(e)(i)
above.

(iii)      For each Cash-out Eligible Member described in Section 4.12(a)(i)(2)
who is a surviving spouse and not eligible for immediate commencement of
benefits, except as provided in this Section 4.12, the immediate life annuity,
determined as of the earliest date on which such individual could commence
payment under the Plan, applied without regard to this Section 4.12, will be
adjusted for earlier or later commencement of benefits based upon the IRS
Interest Rate and the IRS Mortality Table.  The lump sum payment will be
actuarially equivalent to the available annuity, converted based on the IRS
Interest Rate and the IRS Mortality Table.

(f)      Administrative Procedures.

The Committee shall adopt such procedures for administering this Section 4.12
and, in its discretion, may modify any such procedure as it deems necessary or
appropriate, provided that similarly situated individuals shall be treated in a
uniform and nondiscriminatory manner.

SECOND:      In all other respects, the Plan is ratified and approved.

 




3

42358000

--------------------------------------------------------------------------------

 

Intending to be legally bound by the provisions of this Third Amendment to the
Plan, as set forth herein, the duly authorized Members of the Benefits
Administration Committee have signed it this ______ day of _________________,
2017.

 

 

Daniel S. Bloomstein

 

 

Steven C. Boyd

 

 

A. Davin D’Ambrosio

 

 

Michael A. Kuglin

 

 

Sandra N. Zwickel

 

4

42358000